Case 17-07150        Doc 59     Filed 04/16/19     Entered 04/16/19 13:19:34          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 07150
         Deidre C Heard

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/08/2017.

         2) The plan was confirmed on 06/05/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/07/2018.

         5) The case was Dismissed on 02/11/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-07150           Doc 59           Filed 04/16/19    Entered 04/16/19 13:19:34                Desc         Page 2
                                                          of 4



 Receipts:

          Total paid by or on behalf of the debtor                     $8,429.00
          Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                            $8,429.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,481.38
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $367.43
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $2,848.81

 Attorney fees paid and disclosed by debtor:                          $20.05


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 ADT                                     Unsecured           0.00           NA              NA            0.00       0.00
 Arnold Scott Harris PC                  Unsecured          46.77           NA              NA            0.00       0.00
 AT&T                                    Unsecured           0.00           NA              NA            0.00       0.00
 AT&T Uverse                             Unsecured         721.44           NA              NA            0.00       0.00
 Benchmark Cedar Ridge Multi-Family Ap   Unsecured           0.00      4,359.00        4,359.00           0.00       0.00
 Beneficial/HFC                          Unsecured           0.00           NA              NA            0.00       0.00
 Capital One Auto Finance                Secured       10,000.00     13,669.55        13,669.55           0.00       0.00
 Cedar Ridge Apartments                  Unsecured      4,359.00       3,698.00        3,698.00           0.00       0.00
 City Ntl Bk/Ocwen Loan Service          Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         888.00        623.66          623.66           0.00       0.00
 City of Harvey                          Unsecured         256.80           NA              NA            0.00       0.00
 Cnac - IL l115                          Unsecured           0.00           NA              NA            0.00       0.00
 Comcast                                 Unsecured      1,569.00            NA              NA            0.00       0.00
 Comcast                                 Unsecured      1,568.67            NA              NA            0.00       0.00
 Comenity Bank                           Unsecured         330.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         399.67        870.97          870.97           0.00       0.00
 Credence Resource Management LLC        Unsecured         822.57           NA              NA            0.00       0.00
 Dell Financial Services Inc             Unsecured           0.00           NA              NA            0.00       0.00
 Directv                                 Unsecured         344.39           NA              NA            0.00       0.00
 First Investors Servicing Corp          Unsecured            NA       8,212.22        8,212.22           0.00       0.00
 First Investors Servicing Corp          Secured       27,000.00     21,462.22        13,250.00      4,648.50     931.69
 Glen Arbor in Parl Forest               Unsecured      1,273.73            NA              NA            0.00       0.00
 GR&Lyfe, LLC                            Unsecured           0.00           NA              NA            0.00       0.00
 Great lakes                             Unsecured           0.00           NA              NA            0.00       0.00
 Harris & Harris Ltd                     Unsecured         343.29           NA              NA            0.00       0.00
 Hsbc/bsbuy                              Unsecured           0.00           NA              NA            0.00       0.00
 Hsbc/tax                                Unsecured           0.00           NA              NA            0.00       0.00
 Hunter Warfield                         Unsecured           0.00           NA              NA            0.00       0.00
 Lane Bryant Catalog/Comenity Bank       Unsecured           0.00           NA              NA            0.00       0.00
 Law office of Hussey & Kasiak Ltd.      Unsecured           0.00           NA              NA            0.00       0.00
 Lincolnway Management                   Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-07150             Doc 59   Filed 04/16/19    Entered 04/16/19 13:19:34                Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal        Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid           Paid
 Mcsi Inc                          Unsecured         200.00           NA           NA             0.00         0.00
 Mcsi Inc                          Unsecured         300.00           NA           NA             0.00         0.00
 Midnight Velvet                   Unsecured         511.42        511.42       511.42            0.00         0.00
 Nationwide Acceptance             Unsecured           0.00           NA           NA             0.00         0.00
 Nicor Gas                         Unsecured         343.29        343.29       343.29            0.00         0.00
 Rush University Medical Center    Unsecured         295.00           NA           NA             0.00         0.00
 Sean Chaudhuri                    Unsecured         300.00           NA           NA             0.00         0.00
 Sprint                            Unsecured           0.00           NA           NA             0.00         0.00
 Sunrise Credit Services           Unsecured         721.44           NA           NA             0.00         0.00
 Synchrony Bank/ JC Penneys        Unsecured           0.00           NA           NA             0.00         0.00
 Tidewater Credit Services         Unsecured     11,513.14     13,300.76     13,300.76            0.00         0.00
 Toyota Motor Credit Corporation   Unsecured           0.00           NA           NA             0.00         0.00
 United States Dept Of Education   Unsecured     10,932.85     11,853.92     11,853.92            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                   $0.00
       Mortgage Arrearage                                      $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                            $26,919.55           $4,648.50                 $931.69
       All Other Secured                                       $0.00               $0.00                   $0.00
 TOTAL SECURED:                                           $26,919.55           $4,648.50                 $931.69

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                $0.00                 $0.00                $0.00
        All Other Priority                                      $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $43,773.24                  $0.00                $0.00


 Disbursements:

           Expenses of Administration                            $2,848.81
           Disbursements to Creditors                            $5,580.19

 TOTAL DISBURSEMENTS :                                                                            $8,429.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-07150        Doc 59      Filed 04/16/19     Entered 04/16/19 13:19:34            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
